Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/22 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1 and 11. The prior art fails to disclose a method comprising: receiving, by an economy controller, a request from one or more sources, wherein the request comprises: task data associated with one or more tasks for an economy, context information, and an indication of a W-chain of a W-chain matrix to which the task data pertains, wherein the economy controller is one of a plurality of economy controllers of the economy, wherein each of the plurality of economy controllers corresponds to a participant in the economy, wherein one or more of the plurality of economy controllers is in communication with one or more other economy controllers in the plurality of economy controllers; identifying a plurality of W-machines within  transmitting at least a portion of the task data to the first W-machine; determining, by the validator machine, whether the at least the portion of the task data corresponds to a qualifying transaction for the economy for recording in the W-chain; in response to determining that the task data corresponds to a qualifying transaction for recording in the W-chain, determining by a second W-machine from the plurality of W-machines whether to approve recordation of the qualifying transaction to the W-chain, wherein the second W-machine is associated with a second W-chain of the W-chain matrix; generating, by a generator machine, a W-asset that includes at least the qualifying transaction, wherein the W-asset is specific to the economy; adding a new block to the W-chain that includes the W-asset; transmitting, by the economy controller, the W-asset to one or more of the plurality of economy controllers.

4. 	The prior arts of record: RHIE et al (US PUB: 2018/0294955) discloses a system for processing data based on blockchain. More specifically, it relates to a system capable of improving the performance of an application based on blockchain through high-speed data processing and a method for operating the system (see paras 0002). While RHIE discloses a blockchain network and a plurality of blockchain nodes, the blockchain network does not disclose the validator machine for determining whether the at least the portion of the task data corresponds to a qualifying transaction for the economy for recording in the W-chain; in response to determining that the task data corresponds to a qualifying transaction for recording in the W-chain, determining by a second W-machine from the plurality of W-machines whether to 

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697